

113 S2924 IS: To amend title 46, United States Code, to exempt old vessels that only operate within inland waterways from the fire-retardant materials requirement if the owners of such vessels make annual structural alterations to at least 10 percent of the areas of the vessels that are not constructed of fire-retardant materials.
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2924IN THE SENATE OF THE UNITED STATESNovember 13, 2014Mr. Brown (for himself, Mr. Portman, Mr. Pryor, Mr. Boozman, Ms. Landrieu, Mr. Vitter, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 46, United States Code, to exempt old vessels that only operate within inland
			 waterways from the fire-retardant materials requirement if the owners of
			 such vessels make annual structural alterations to at least 10 percent of
			 the areas of the vessels that are not constructed of fire-retardant
			 materials.1.Fire-retardant materials exemptionSection 3503 of
			 title 46, United States Code, is amended—(1)in subsection (a), by striking 2008, this section and
			 inserting 2028, this subsection; and(2)in subsection (b)(1)—(A)in the matter preceding subparagraph (A), by striking this section and inserting subsection (a);(B)in subparagraph (A), by inserting and crew after prospective passengers;(C)in subparagraph (B), by inserting or crew member after passenger;(D)in subparagraph (C), by striking and at the end; and(E)by striking subparagraph (D) and inserting the following:(D)the owner or managing operator of the vessel shall—(i)make annual structural alterations to not less than 10 percent of the areas of the vessel that are
			 not constructed of fire-retardant materials;(ii)provide advance notice to the Coast Guard regarding the alterations made pursuant to clause (i);
			 and(iii)comply with any noncombustible material requirements prescribed by the Coast Guard; and(E)the requirements referred to in subparagraph (D)(iii) shall, to the extent practicable, be
			 consistent with the preservation of the historic integrity of the vessel
			 in areas carrying or accessible to passengers or generally visible to the
			 public..